DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 02/08/2021 has been entered and acknowledged by the Examiner.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “the first sealing material extends to the mold frame so as to directly cover one end surface in a longitudinal direction of the cushioning material and one end surface in a longitudinal direction of the second sealing material; and one end portion in the longitudinal direction of the first sealing material is directly attached to the mold frame ” including the remaining limitations.
	Claim 7 is allowable, at least, because of its dependency on claim 1.
Regarding Claim 2, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 2, and specifically comprising the limitation of “one end side in a longitudinal direction of the second sealing material extends longer than one end side in a longitudinal direction of the cushioning material; one end side in a longitudinal direction of the first sealing material extends to the second2Application No. 16/834,606 Docket No. 005700-ME0628sealing material so as to cover one end surface in the longitudinal direction of the cushioning material; and one end portion in the longitudinal direction of the first sealing material is attached to one end portion in the longitudinal direction of the second sealing material” including the remaining limitations.  
Claim 8 is allowable, at least, because of its dependency on claim 2.
Regarding Claim 3, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 3, and specifically comprising the limitation of “and one end side of the first sealing material extends to, of a surface of the cushioning material that faces the mold frame, at least one end side in a longitudinal direction of the cushioning material so as to directly cover one end surface in the longitudinal direction of the cushioning material” including the remaining limitations.  
	Claims 4 and 9 are allowable, at least, because of their dependencies on claim 3.
Regarding Claim 5, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 5, and specifically comprising the limitation of “and an end portion in a longitudinal direction of the first sealing material is directly attached to the protrusion” including the remaining limitations.  
  Claims 6 and 10 are allowable, at least, because of their dependencies on claim 5.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


CONTACT INFORMATION


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.